                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            GABRIEL MCDANIELS,
                                   7                                                        Case Nos. 18-cv-06272-JCS
                                                        Plaintiff,                                    18-cv-06275-JCS
                                   8
                                                  v.
                                   9                                                        ORDER GRANTING APPLICATIONS
                                            ROBERT BEYERS,                                  TO PROCEED IN FORMA PAUPERIS
                                  10
                                                        Defendant.                          ORDER TO SHOW CAUSE WHY
                                  11                                                        COMPLAINTS SHOULD NOT BE
                                            GABRIEL MCDANIELS,                              DISMISSED
                                  12
Northern District of California
 United States District Court




                                                        Plaintiff,                          NOTICE OF INTENT TO RELATE
                                  13                                                        CASES
                                                  v.
                                  14
                                            GLEN NAVIS,
                                  15
                                                        Defendant.
                                  16

                                  17   I.      INTRODUCITON
                                  18           Plaintiff Gabriel McDaniels, pro se, filed nearly identical complaints against Defendant

                                  19   Robert Beyers (in case number 18-cv-06272) and Defendant Glen Navis (in case number 18-cv-

                                  20   06275).1 McDaniels has applied to proceed in forma pauperis in both cases; good cause having

                                  21   been shown, those applications are GRANTED. McDaniels’s complaints do not, however, appear

                                  22   to state a claim within the subject matter jurisdiction of this Court. McDaniels is therefore

                                  23   ORDERED TO SHOW CAUSE why his complaints should not be DISMISSED without leave to

                                  24   further amend.

                                  25

                                  26   1
                                        McDaniels has also filed similar complaints against a number of other defendants. See
                                  27   McDaniels v. Hardin, No. 18-cv-06251-EDL (N.D. Cal.); McDaniels v. Wang, No. 18-cv-06252-
                                       DMR (N.D. Cal.); McDaniels v. Rosch, No. 18-cv-06273-SK (N.D. Cal.); McDaniels v. Hardin,
                                  28   No. 18-cv-06274-DMR (N.D. Cal.); McDaniels v. Bissel, No. 18-cv-06276-KAW (N.D. Cal.);
                                       McDaniels v. Reyes, No. 18-cv-06277-LB (N.D. Cal.)
                                   1           McDaniels may file amended complaints, or a response to this order arguing that the

                                   2   present complaints are sufficient, no later than November 7, 2018. If McDaniels does not file a

                                   3   response resolving the deficiencies identified in this order, or explaining that he needs more time

                                   4   to file amended complaints, the undersigned will recommend that both cases be dismissed without

                                   5   leave to further amend.

                                   6           The Court also notes that these two cases appear to be related. McDaniels may address in

                                   7   his response the issue of whether the Court should designate the cases as related. The Court does

                                   8   not reach at this time the question of whether these two cases are related to any of McDaniels’s

                                   9   cases currently assigned to other judges.

                                  10   II.     THE COMPLAINTS
                                  11           Each complaint, which is captioned as “Claim: trespass {forgery}” (braces in original),

                                  12   reads as follows:
Northern District of California
 United States District Court




                                  13                  I, require: a ‘court of record’; ‘trial by jury;
                                  14                  I, a man claim:
                                  15                          the said wrongdoer(s) trespass upon my property
                                                              the casual agent of the trespass, comes by way of the use of a
                                  16                           forged
                                                              Instrument
                                  17                          the trespass did and does harm and injury to my property’
                                                              the commencement of the wrong and harm began on April 10th
                                  18                           2017
                                                              the wrong and harm continues to this day ,August 26, 2018
                                  19                          I, require compensation for the initial and continual trespass
                                                               upon my Property;
                                  20                          compensation due: Two-million dollars;
                                                                                   200.000
                                  21

                                  22   Beyers Compl. (18-cv-06272, dkt. 1); Navis Compl. (18-cv-06275, dkt.1) (punctuation as in

                                  23   originals).

                                  24   III.    ANALYSIS
                                  25          A.     Legal Standard
                                  26           Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                  27   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                  28   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek
                                                                                           2
                                   1   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                   2   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Rule 8(a)(2) of the Federal Rules of Civil

                                   3   Procedure provides that a pleading must contain a “short and plain statement of the claim showing

                                   4   that the pleader is entitled to relief.” A complaint that lacks such statement fails to state a claim

                                   5   and must be dismissed. Further, a complaint is “frivolous” under § 1915 where there is no subject

                                   6   matter jurisdiction. See Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir. 1987).

                                   7           In determining whether a plaintiff fails to state a claim, the court assumes that all factual

                                   8   allegations in the complaint are true. Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th

                                   9   Cir. 1995). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  10   inapplicable to legal conclusions [and] mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

                                  11   662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A pleading that

                                  12   offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will
Northern District of California
 United States District Court




                                  13   not do.’” Id. (quoting Twombly, 550 U.S. at 555). The pertinent question is whether the factual

                                  14   allegations, assumed to be true, “state a claim to relief that is plausible on its face.” Id. (citing

                                  15   Twombly, 550 U.S. at 570). Thus, to meet this requirement, the complaint must be supported by

                                  16   factual allegations. Id.

                                  17           Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must

                                  18   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  19   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a

                                  20   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                  21   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                  22   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                  23   Further, when it dismisses the complaint of a pro se litigant with leave to amend, “the district court

                                  24   must provide the litigant with notice of the deficiencies in his complaint in order to ensure that the

                                  25   litigant uses the opportunity to amend effectively.” Id. (quoting Ferdik v. Bonzelet, 963 F.2d

                                  26   1258, 1261 (9th Cir. 1992)). “Without the benefit of a statement of deficiencies, the pro se litigant

                                  27   will likely repeat previous errors.” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624 (9th

                                  28   Cir. 1988) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).
                                                                                           3
                                   1          B.    McDaniels’s Complaints Do Not State a Federal Claim

                                   2          Federal courts have limited subjected matter jurisdiction and may only hear claims falling

                                   3   within that jurisdiction. On the cover sheets for his complaints, McDaniels asserts jurisdiction

                                   4   under 28 U.S.C. § 1331, which is commonly known as “federal question” jurisdiction and

                                   5   encompasses actions arising under federal law. McDaniels has not asserted any violation of

                                   6   federal law, and trespass is generally a matter of state law that would not give rise to federal

                                   7   question jurisdiction. Another common basis for federal subject matter jurisdiction is “diversity

                                   8   jurisdiction” under 28 U.S.C. § 1332(a), which encompasses civil actions between citizens of

                                   9   different states where the amount in controversy exceeds $75,000. Diversity jurisdiction under

                                  10   § 1332(a) “applies only to cases in which the citizenship of each plaintiff is diverse from the

                                  11   citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). McDaniels’s

                                  12   complaints provide no indication that either defendant is a citizen of a different state than
Northern District of California
 United States District Court




                                  13   McDaniels.

                                  14          Moreover, even if McDaniels could establish federal jurisdiction, his complaints include

                                  15   no factual allegations beyond “‘a formulaic recitation of the elements of a cause of action,’” which

                                  16   the Supreme Court has held is not sufficient to state a claim. See Iqbal, 556 U.S. at 678 (quoting

                                  17   Twombly, 550 U.S. at 555). If McDaniels chooses to pursue these actions in this Court, any

                                  18   amended complaint, in addition to demonstrating a basis for jurisdiction, should include factual

                                  19   allegations such as, but not limited to, the particular property on which Defendants allegedly

                                  20   trespassed, the way in which they trespassed, and the nature of the allegedly forged documents

                                  21   used in the trespass.

                                  22   IV.    CONCLUSION
                                  23          For the reasons discussed above, McDaniels is ORDERED TO SHOW CAUSE why both

                                  24   of these actions should not be dismissed. McDaniels may file a response or amended complaints

                                  25   no later than November 7, 2018. Any amended complaint must include the words “FIRST

                                  26   AMENDED COMPLAINT” on the first page as well as the same caption and case number as the

                                  27   original complaint that it replaces. If McDaniels does not file a response or amended complaint by

                                  28   that deadline, the undersigned will recommend that McDaniels’s complaints be dismissed for lack
                                                                                          4
                                   1   of subject matter jurisdiction without leave to further amend, but without prejudice to bringing a

                                   2   claim in a court of competent jurisdiction.

                                   3          If McDaniels also wishes to address the Court’s intention to designate these two cases as

                                   4   related, he may do so by the same deadline.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 17, 2018

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
